                      Case 1:20-mj-04322-DHH Document 1 Filed 12/02/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                   United States of America                       )
                              v.                                  )
                                                                  )      Case No.     20-mj-4322-COM
      NicoleA.Lescarbeau,a/k/aNicoleCoulibaOy
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               September 13, 2019              in the county of      Norfolk and elsewhere    in the
                       District of       Massachusetts        , the defendant(s) violated:

            Code Section                                                    Offense Description
        18U.S.C.§1344                                                   Bank Fraud




          This criminal complaint is based on these facts:
See Affidavit of FBI Special Agent Kevin M. Sheahan.




          u Continued on the attached sheet.


                                                                                             Complainant’s signature

                                                                                  Kevin M. Sheahan, FBI Special Agent
                                                                                              Printed name and title

6XEVFULEHGDQGVZRUQYLDWHOHSKRQHLQDFFRUGDQFHZLWK
)HGHUDO5XOHRI&ULPLQDO3URFHGXUHRQ'HFHPEHUBB
                                                    2


Date:             12/02/2020
                                                                                                 Judge’s signature
                                                                                                               urre

City and state:                 Worcester, Massachusetts                                                 0D
                                                                                                           0D
                                                                                                            DJL
                                                                                                             JLVW
                                                                                                                VWUD
                                                                                                                  UD
                                                                                                                   DWH
                                                                                                                    W -X
                                                                                                                       XG
                                                                                                                        GJH
                                                                              Hon.DavidH.HHQQHVV\860DJLVWUDWH-XGJH
                                                                                              Printed name and title
